Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
    
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses and image reading  in which “a controller configured to cause the charge-discharge unit to discharge the electric charge when the photo receiver receives the pulsed light, cause the charge- discharge unit to store the electric charge when the medium blocks the pulsed light and the photo receiver does not receive the pulsed light, and configured to start supply of power to the CPU when an amount of the electric charge stored in the charge-discharge unit is at or above a threshold” which is allowable in combination with the other claimed limitations. 
As to claims 3 and 4, the present invention from the present application discloses and image reading in which “discharging the electric charge from the charge- discharge unit when the photo receiver receives the pulsed light; storing the electric charge in the charge-discharge unit when the photo receiver does not receive the pulsed light; and starting supply of power to the CPU when an amount of the electric charge stored in the charge-discharge unit is at or above a threshold” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Woodworth (US P. No. 5,699,161) and Shimizu (US P. No. 2020/0044471) and Utsumi (US P. No. 2015/0249767), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Woodworth (US P. No. 5,699,161) discloses barcode scanners and an array of barcodes in place of the light curtains. The emitter 602 has many photo-transmitters spaced apart at predetermined distances from each other, such as 1/4 inch apart. The receiver has just as many photo receivers configured to receive light from a respective one of the photo-transmitters, and so they are spaced apart at the same predetermined distances as the photo-transmitters. Each pulse of the count signal corresponds to a 1/30 inch movement of the conveyor.
Shimizu (US P. No. 2020/0044471) discloses an image reading apparatus having a power supply apparatus according to the present disclosure comprises: a power storage unit configured 
Utsumi (US P. No. 2015/0249767) discloses an information processing apparatus includes a light emitting unit and a light receiving unit for receiving light output from the light emitting unit, and includes a detection unit for outputting a light reception signal indicating that the light receiving unit has received light from the light emitting unit, a driving signal output unit for outputting a driving signal to the detection unit so that the light emitting unit intermittently outputs light, a detection signal output unit for outputting, based on the output driving signal and the output light reception signal, a detection signal indicating whether an object exists between the light emitting unit and the light receiving unit, and a control unit including an interrupt port to which the output detection signal is input and for returning from a power saving state in response to the detection signal being input to the interrupt port in the power saving state.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672